Citation Nr: 0404041	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  00-05 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, claimed a secondary to service-connected 
disability.

2.  Entitlement to service connection for residuals of a 
cerebrovascular accident, claimed as secondary to service-
connected disability.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1970 and from July 1971 to June 1981.

The instant appeal arose from a January and April 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Louis, Missouri, which denied a claim for 
special monthly compensation based on the need for regular 
aid and attendance or at the housebound rate and a claim for 
service connection myocardial infarction and cerebrovascular 
accident, respectively.  

Because the claim for coronary artery disease is granted in 
this decision, while the claim as regards residuals of a 
cerebrovascular accident (stroke) requires further 
development, the Board of Veterans' Appeals (Board) has split 
the latter claim into two separate claims, as noted on the 
first page of this decision.  The Board has also 
recharacterized the claim for myocardial infarction as a 
claim for coronary artery disease.  

The Board refers the issue of service connection for 
osteoporosis secondary to chronic heparin therapy taken for 
service-connected thrombophlebitis to the RO for appropriate 
action.

The appeal as to the claim for entitlement to residuals of a 
stroke is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


FINDINGS OF FACT

1.  Coronary artery disease was caused by service-connected 
diabetes mellitus.

2.  In addition to coronary artery disease, granted herein, 
service connection is in effect for recurrent pulmonary 
emboli associated with idiopathic hypercoagulability, rated 
as 60 percent disabling; residuals of thrombophlebitis, right 
upper extremity, rated as 30 percent disabling; residuals of 
thrombophlebitis, right lower extremity, rated as 30 percent 
disabling; diabetes mellitus, rated as 10 percent disabling; 
chondramalacia patella, bilateral, rated as10 percent 
disabling; spondylolisthesis with limitation of motion, rated 
as 10 percent disabling; chronic obstructive pulmonary 
disease, rated as 10 percent disabling; and epicondylitis, 
migraine headaches, and left ankle swelling, all rated 
noncompensably disabling.  A combined disability rating of 90 
percent is in effect, and the veteran has a total rating for 
compensation purposes based upon individual unemployability 
(TDIU).

3.  The veteran's service-connected disabilities do not 
render him unable to care for most of his daily needs without 
the regular aid and attendance of another person, or render 
him unable to protect himself from the hazards and dangers 
incident to his daily environment.


CONCLUSIONS OF LAW

1.  Coronary artery disease, status post coronary artery 
bypass graft, secondary to service-connected diabetes 
mellitus, is demonstrated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2003).

2.  The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance of another 
person or at the housebound rate are not met.  38 U.S.C.A. 
§ 1114 (West 2002); 38 C.F.R. §§ 3.350(b)(3), (h)(3)(i), 
3.352(a) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for coronary artery disease

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
As the Board is granting the appellant's appeal with regard 
to the claim for service connection for coronary artery 
disease, it concludes that remand for compliance with the 
VCAA is not warranted as to this issue because any failure to 
comply with VCAA requirements as to this issue would not be 
prejudicial to the appellant.

The veteran has requested service connection for coronary 
artery disease.  Under 38 U.S.C.A. §§ 1110, 1131 (West 2002), 
VA compensation will be provided if it is shown that the 
veteran suffers from a disease or injury incurred in or 
aggravated by service.  In addition, a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  38 C.F.R. 
§ 3.310 (2003).

The medical evidence of record, including the October 2002 VA 
heart examination report, reveals that the veteran is 
diagnosed with coronary artery disease, status post coronary 
artery bypass grafting times 5 in 1999.  He is also service 
connected for diabetes mellitus.

Additionally, an August 2003 VA medical opinion states that 
"[the veteran's] diabetes mellitus of longstanding history 
since the 1970s increases his risk factor for atherosclerotic 
coronary artery disease.  The physician further states that 
"[w]hat percentage exactly is attributable to his diabetes 
cannot be ascertained."

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Medical evidence has been 
presented etiologically linking the two conditions; i.e., a 
doctor has stated that the diabetes mellitus caused the heart 
condition.  It is, therefore, the decision of the Board that 
evidence has been presented which allows the Board to grant 
service connection for coronary artery disease secondary to 
the veterans service-connected diabetes mellitus.

Special monthly compensation

The requirements of the VCAA with respect to this issue have 
been met.  With respect to VA's duty to notify, the veteran 
was informed what type of evidence was needed to substantiate 
his claim.  In December 2001, the Board sent a letter to the 
veteran explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, or records from 
other federal agencies, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The letter also informed him of 
the rating criteria which needed to be met in order for a 
grant of special monthly compensation based on aid and 
attendance or at the housebound rate.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002);

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's VA records as well as private 
treatment records.  The Board is not aware of a basis for 
speculating that relevant evidence exists that VA has not 
obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1).  In this case, a medical examination report 
was prepared in October 2002 and a medical opinion was 
prepared in August 2003.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records, his written statements with 
attachments, VA examination reports, and VA and private 
medical records.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on this claim.  

Review of the record reveals that the appellant has been 
assigned a 90 percent combined disability evaluation since 
March 19, 1986, and that he has been receiving TDIU benefits 
since August 15, 1991.  His disabilities as currently 
classified by the originating agency are recurrent pulmonary 
emboli associated with idiopathic hypercoagulability, rated 
as 60 percent disabling; residuals of thrombophlebitis, right 
upper extremity, rated as 30 percent disabling; residuals of 
thrombophlebitis, right lower extremity, rated as 30 percent 
disabling; diabetes mellitus, rated as 10 percent disabling; 
chondramalacia patella, bilateral, rated as10 percent 
disabling; spondylolisthesis with limitation of motion, rated 
as 10 percent disabling; chronic obstructive pulmonary 
disease, rated as 10 percent disabling; and epicondylitis, 
migraine headaches, and left ankle swelling, all rated 
noncompensably disabling.  In addition, this decision awards 
service connection for coronary artery disease, status post 
bypass surgery.

The criteria for determining whether increased compensation 
is payable by reason of need of aid and attendance due to 
service-connected disability or at the housebound rate are 
set forth in 38 C.F.R. § 3.352, and in pertinent part 
provide:

(a) Basic criteria for regular aid and 
attendance and permanently bedridden.  
The following will be accorded 
consideration in determining the need for 
regular aid and attendance (3.351(c)(3):  
inability of claimant to dress or undress 
himself (herself), or to keep himself 
(herself) ordinarily clean and 
presentable; frequent need of adjustment 
of any special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back, etc.); inability of claimant to 
feed himself (herself) through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his or her 
daily environment.  "Bedridden" will be 
a proper basis for the determination.  
For the purpose of this paragraph 
"bedridden" will be that condition 
which, through its essential character, 
actually requires that the claimant 
remain in bed.  The fact that claimant 
has voluntarily taken to bed or that a 
physician has prescribed rest in bed for 
the greater or lesser part of the day to 
promote convalescence or cure will not 
suffice.  It is not required that all of 
the disabling conditions enumerated in 
this paragraph be found to exist before a 
favorable rating may be made.  The 
particular personal functions which the 
veteran is unable to perform should be 
considered in connection with his or her 
condition as a whole.  It is only 
necessary that the evidence establish 
that the veteran is so helpless as to 
need regular aid and attendance, not that 
there be a constant need.  Determinations 
that the veteran is so helpless, as to be 
in need of regular aid and attendance 
will not be based solely upon an opinion 
that the claimant's condition is such as 
would require him or her to be in bed.  
They must be based on the actual 
requirement of personal assistance from 
others.

Entitlement to aid and attendance benefits is predicated on 
the objective evidence of record demonstrating that the 
appellant is so disabled as to require the regular aid and 
attendance of another person.

It is the essential contention in this case that the 
appellant's service-connected disabilities make it difficult 
for him to take care of himself.

After review of the evidence of record, the undersigned 
concludes that the evidence does not demonstrate that the 
appellant is so severely disabled as to need the regular aid 
and assistance of another person.  Significantly, an October 
2002 VA examination report found that the veteran performs 
his own activities of daily living, that he is able to dress 
himself, and that 90 percent of the time he is able to bathe 
himself.  The examination report indicated that the veteran 
was able to drive, although he fatigues easily, and that, in 
fact, the veteran and his wife drive from Missouri to 
California and back every year, with his wife doing most of 
the driving.  The veteran stated that he can walk 15 to 150 
feet on a flat plane until he becomes fatigued, depending on 
whether he is having a good day.  At the time of the 
examination, he was noted to walk briskly down the hall with 
a steady gait and without limping and without any shortness 
of breath when he reached the examination room.  In addition, 
an August 2001 nursing note stated that the veteran was able 
to dress himself.
  
A July 2000 VA aid and attendance examination report revealed 
that the veteran could bathe himself and that he was able to 
dress himself, although he reported difficulty lifting his 
arms to put on his clothing due to osteoporosis of the 
shoulders caused by heparin taken to treat his service-
connected thrombophlebitis.  The examiner stated that the 
veteran was not bedridden and did not use any assistive 
devices.  His extremities had good strength and range of 
motion on examination.

An August 1999 VA aid and attendance examination was 
performed about one month after the veteran had five-vessel 
heart bypass surgery.  At that time, his heart disability was 
not service-connected.  The examination reflected significant 
post-operative disability.  The veteran reported that he was 
instructed not to do any work above the level of his chest 
due to his recent reports of chest pain, including shaving 
and caring for his hair.  He had an assistant who cooked his 
meals and bathed him.  He was able to walk, but due to his 
complaints of chest pain, he curtailed his half mile 
rehabilitation walks.  He was not able to drive and he needed 
assistance getting onto the examination table.  The examiner 
noted that the veteran's current functional status did not 
allow him to be independent and required aid of housekeeping, 
bathing, and meal services to maintain his activities of 
daily living.

With the exception of a period of recovery in 1999 following 
heart bypass surgery, during which he could not keep himself 
clean and presentable without assistance, the medical 
evidence indicates that the veteran is well-nourished, that 
he is well- developed, that he can dress and undress himself, 
that he can keep himself clean and presentable, that he can 
feed himself, that he can attend to the wants of nature by 
himself, that he can drive, that he is able to get around 
without the use of assistive devices, and that he can protect 
himself from the hazards and dangers incident to his daily 
environment.

In light of these findings, the Board has determined that 
entitlement to special monthly compensation benefits based on 
the need for regular aid and attendance is not warranted.

The appellant is also seeking special monthly compensation 
benefits at the housebound rate.  Entitlement to these 
benefits is predicated on the evidence of record showing that 
the appellant has one single disability ratable 100 percent 
disabling and has additional disabilities independently 
ratable 60 percent or more disabling: or, in addition to the 
100 percent disability evaluation, is demonstrably housebound 
due to disability.  In this case none of these criteria have 
been met.  

Although the Board has granted service connection for 
coronary artery disease in this decision, the Board does not 
find that this grant of benefits will change the outcome with 
regard to the denial of special monthly compensation at the 
housebound rate.  This is so because the evidence of record 
does not reveal that the veteran's coronary artery disease 
warrants a 100 percent disability rating.  Although it is the 
RO who will determine, in the first instance, the disability 
evaluation for the veteran's coronary artery disease, the 
Board notes that the evidence of record does not show that 
the criteria for a 100 percent disability rating for coronary 
artery disease or coronary bypass surgery have been met, 
other than the 100 percent warranted for the first 3 months 
following bypass surgery.  The October 2002 VA heart 
examination shows that the veteran's ejection fraction is 55 
to 60 percent, whereas a 100 percent rating requires an 
ejection fraction of less than 30 percent.  In addition, an 
August 2003 VA medical opinion assessed the veteran's 
metabolic equivalent (MET) level at 4, whereas a 100 percent 
rating requires a MET level of 3 or less.  Finally, the 
medical evidence of record does not show chronic congestive 
heart failure, an alternative criterion for a 100 percent 
rating.

Additionally, the clinical data do not demonstrate that the 
appellant is confined to his dwelling or the immediate 
premises due to disability.  The VA examination reports noted 
above clearly show that the appellant was not confined to his 
home, and the Board notes that he regularly left his home to 
seek outpatient treatment at VA and private facilities.  
Thus, there is no legal basis upon which entitlement to 
housebound status may be established.


ORDER

Service connection for coronary artery disease, status post 
bypass surgery, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Special monthly compensation based on the need for regular 
aid and attendance or at the housebound rate is denied.


REMAND

In July 1999, the veteran informed the RO that he had a mild 
stroke in May.  In August 1999, he was requested to complete 
authorization forms in order for the RO to develop the 
records of treatment he received referable to his stroke.  
Later that month, the veteran responded that he had a mini 
stroke in May and that he was subsequently hospitalized in a 
critical care unit.  An August 1999 VA examination report 
noted that the veteran had a stroke in March 1999 and that he 
had a myocardial infarction (heart attack) in May 1999 and 
indicated that the records pertaining to these events were at 
the University of Missouri Hospital in Columbia, Missouri.  A 
May 2000 record from the veteran's VA treating physician, D. 
C. Doll, M.D., indicated that the veteran had a seizure and a 
stroke related to his service-connected thrombophlebitis.

In May 2003, medical records were requested from the 
University of Missouri Hospital, but records for the period 
from March 1999 to May 1999 were not requested or received.  
Accordingly, a remand is required in this case to attempt to 
obtain pertinent medical records.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain private treatment records from 
University Hospital, Medical Record 
Department, DC042.00, MR-100, One 
Hospital Drive, Columbia, MO  65212, Re: 
UMH&C# 6562426, pertaining to a stroke 
for the period from March through May 
1999.  

2.  After the action requested above has 
been completed, the RO should again 
review all of the evidence of record.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



